Citation Nr: 0201127	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  99-14 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to a compensable evaluation for a hordeolum 
of the right eye.

3.  Entitlement to a total rating for compensation based upon 
individual unemployability.  



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 30 percent 
evaluation for post-traumatic stress disorder, continued the 
noncompensable evaluation for hordeolum of the right eye, and 
denied entitlement to a total rating for compensation based 
upon individual unemployability.

In a November 2000 decision, the Board denied increased 
evaluations for post-traumatic stress disorder and hordeolum 
of the right eye and denied entitlement to a total rating for 
compensation based upon individual unemployability.  The 
veteran appealed the decision to The United States Court of 
Appeals for Veterans Claims (the Court).  In March 2001, the 
Secretary filed a motion to vacate the Board decision and 
remand it for compliance with the VCAA.  The Court granted 
the motion that same month, and the case has been returned to 
the Board for further appellate review.


FINDINGS OF FACT

1.  Post-traumatic stress disorder is manifested by no more 
than mild symptoms.

2.  Hordeolum of the right eye is manifested by no residuals.

3.  The veteran has completed high school and one year of 
college and has reported he last worked in August 1998 for 
the United States Postal Service; he has indicated receipt of 
training in business accounting.  

4.  The veteran's service-connected disabilities are rated 30 
percent combined and, when evaluated in association with his 
educational attainment and occupational experience, are not 
sufficiently disabling to render him unable to obtain and 
retain all kinds of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 and Supp. 2001); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (2001).

2.  The criteria for a compensable evaluation for hordeolum 
of the right eye have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. § 4.84a, 
Diagnostic Code 6018 (2001).

3.  The criteria for a total rating for compensation based 
upon individual unemployability have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 and Supp. 2001); 38 
C.F.R. § 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service connection for anxiety reaction and hordeolum of the 
right eye was granted by means of a March 1997 rating 
decision and assigned 10 percent disability evaluations to 
each.  In a January 1968 rating decision, the RO granted a 
30 percent evaluation for anxiety reaction, and in a May 1998 
rating decision, the RO granted a 50 percent evaluation for 
anxiety reaction.  In a March 1972 rating decision, the RO 
reduced the 10 percent evaluation assigned to hordeolum of 
the right eye to a noncompensable evaluation.  The veteran 
appealed that decision, which was affirmed by the Board in an 
October 1972 decision.  In a May 1981 rating decision, the RO 
reduced the 50 percent evaluation for anxiety reaction to 
30 percent.  The veteran appealed that decision, which was 
affirmed by the Board in a June 1982 decision.  In a January 
1997 rating decision, the RO reclassified the service-
connected anxiety reaction as post-traumatic stress disorder 
and continued the 30 percent evaluation.

An August 1998 VA outpatient treatment report shows that the 
veteran was seen for new glasses.  The examiner entered a 
diagnosis of refractive error.

In November 1998, the veteran filed a claim for a total 
rating for compensation based upon individual 
unemployability.

A December 1998 VA psychiatric evaluation report shows the 
veteran reported that he was very active socially and that he 
was a deacon in his church.  He stated he would help the 
pastor with services and with visiting the sick and elderly.  
He stated that he visited his family in town, as well as out 
of state, and noted that he would travel frequently to attend 
military reunions several times a year.  The examiner noted 
the veteran had "never had psychiatric hospitalization" and 
was not presently taking medication.  The veteran reported he 
had worked for the post office for 30 years until his 
retirement in August 1998.  He stated he had had a lot of 
conflict with management and that he had a record of 
disciplinary actions.  The examiner stated that the veteran 
reported physical problems that had been aggravated by his 
work.  The examiner stated he did not get any indication that 
mental distress played a role in the veteran's desire to 
retire from the post office.  He noted that the veteran 
stated he could have stayed on had it not been for his 
physical problems.

The veteran complained of fitful sleep and dreams once every 
two or three months about Vietnam.  He also reported that he 
would have daytime memories of Vietnam.  The examiner noted 
that the veteran's main complaints were of medical and 
serious financial problems.  He stated the veteran repeatedly 
addressed his physical problems and his inability to do the 
kinds of things that he did in the past.  The examiner 
commented that he got the impression the veteran had been 
very active physically and enjoyed sports, but that he no 
longer participated in such activities.

The examiner reported that the veteran's appearance and 
hygiene were neat and clean and that there was no evidence of 
tics or abnormal movements.  He stated that the veteran's 
speech was spontaneous and within normal limits and that 
there was no evidence of cognitive dysfunction.  The examiner 
further stated that the veteran was oriented to person, 
place, time and situation.  He added that the veteran's level 
of cooperation was good and that his affect was within normal 
limits.  The veteran denied suicidal and homicidal ideation 
and reported no auditory or visual hallucinations.  The 
examiner stated that the veteran claimed that he avoided 
crowds, but noted that he reported that he served in a color 
guard in some parades.  The veteran also indicated that he 
avoided fireworks and denied angry outbursts or extreme 
irritability.  The examiner stated the veteran denied having 
taken any sick leave when working for mental problems, 
although he stated the veteran indicated that he had done so 
in the past.  He added that, "According to [the veteran's] 
report[,] his work was good therapy for him but his physical 
problems and conflict with management made him want to 
retire."  The examiner noted, "Again, his major reason for 
retirement was because of increasing physical limitations, 
not mental distress or upheaval."

The examiner entered a diagnosis of "post-traumatic stress 
disorder, mild."  He entered a Global Assessment of 
Functioning (GAF) score of 62.  The examiner commented that 
although the veteran continued to meet the minimum criteria 
for post-traumatic stress disorder, his symptoms were "very 
mild."  The examiner stated that the veteran's 
symptomatology was unchanged or even had improved slightly 
since his 1996 examination.

A January 1999 VA eye examination report shows that the 
veteran reported that his current eyeglass prescription had 
been given to him approximately one year prior.  He stated 
that with extended use of his eyes, he would get an 
occasional headache, which could last four to six hours.  He 
stated he would use tear drops for occasional dryness in his 
eyes.  Upon physical examination, the examiner stated that 
the veteran's cornea and lens were clear.  He stated the 
veteran's retinae were within normal limits and that his 
eyelids were in good position.  The examiner reported that 
the conjunctivae were not red and that there was no evidence 
of conjunctivitis at that time.  The impression entered was 
refractive error presbyopia, which the examiner stated could 
be fully corrected with glasses.  The examiner commented that 
conjunctivitis was not present at the time of the examination 
and that the veteran was reasonably qualified for all routine 
daily activities at home and at work with bifocal glasses.  
The examiner specifically noted that both of the veteran's 
eyes were permanent and stable.  

A January 1999 VA general medical examination report shows 
the veteran reported having post-traumatic stress disorder, 
lymphocytosis, allergic rhinitis, and arthritis of the upper 
back, left hand and both knees.  Following examination, the 
examiner entered diagnoses of history of allergic rhinitis, 
history of peptic ulcer disease, history of multiple joint 
arthralgia and history of an episode of acute lymphocytosis 
with bone marrow examination.  The examiner commented that, 
as to the veteran's nonservice-connected disabilities, the 
physical examination, history and laboratory examination did 
not reveal any other indication for the veteran not being 
able to work.  He noted that as to the veteran's service-
connected disabilities and their affect on the veteran's 
employability, that one should refer to the post-traumatic 
stress disorder and eye examination reports.

A February 1999 VA outpatient treatment report shows that the 
veteran complained of occasional itching and burning of the 
eyes.  The impression was dry eyes.  

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and that such records appear to be 
intact.  Additionally, in the May 1999 rating decision and 
the June 1999 statement of the case, the RO informed the 
veteran of the evidence necessary to establish higher 
evaluations for post-traumatic stress disorder and hordeolum 
of the right eye and establish entitlement to a total rating 
for compensation based upon individual unemployability.  In 
the June 1999 statement of the case, the RO also included the 
pertinent regulations that applied to the veteran's claims 
for increased evaluations and a total rating for compensation 
based upon individual unemployability.  Correspondence copies 
of these determinations were mailed to the veteran's 
attorney, Richard A. LaPointe.  These determinations were not 
returned by the United States Postal Service as 
undeliverable, and thus the veteran and his attorney are 
presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, the veteran reported receiving treatment only 
from VA for the service-connected disabilities.  The record 
reflects that the RO submitted a request to the RO for the VA 
treatment reports in December 1997 and made a specific 
request that the treatment reports include treatment from the 
mental health clinic.  The VA treatment records were received 
and associated with the claims file in May 1999.  The veteran 
has not alleged that there are any additional medical records 
related to treatment for his service-connected disabilities 
that have not been associated with the claims file.  Finally, 
in accordance with its duty to assist, the RO had the veteran 
undergo VA examinations related to his claims.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

The Board is aware that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, that the veteran's attorney 
alleged that the RO had "failed to fulfill its statutory 
duty to assist the veteran with his claim and, further, 
failed to consider all the relevant statutes and regulations 
in making [its] decision denying the veteran's claim or 
claims."  The Board hopes that the above-described 
discussion shows that the RO has met its duty to assist.  The 
veteran's attorney did not state specifically why he felt 
that the RO had failed in its duty to assist nor why he felt 
the RO had failed to consider the relevant statutes and 
regulations.  Had the veteran's attorney been more specific 
in his allegations, the Board would be able to address them 
directly.  Regardless, the Board finds that it has done a 
thorough review of the claims file and that the RO has 
clearly met its duty to assist in adjudicating the veteran's 
claims.

III.  Criteria & Analysis

A.  Increased evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

1.  Post-traumatic stress disorder

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2001), which 
addresses post-traumatic stress disorder, the criteria are as 
follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 
30 percent disabling.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent for post-traumatic 
stress disorder.  At the December 1998 VA psychiatric 
evaluation, the veteran reported he was very socially active 
and was a deacon in his church.  He stated he would assist 
the pastor with visiting the sick and elderly and that he 
would attend military reunions several times a year.  He 
added he would visit his family both locally and out of 
state.  The veteran reported he had retired from the post 
office after having worked there for 30 years and pointed out 
that had it not been for physical problems, he would have 
stayed on at work.

The veteran reported having dreams of Vietnam once every two 
to three months.  His appearance and hygiene were neat and 
clean.  The examiner stated the veteran's speech was 
spontaneous and within normal limits and that there was no 
evidence of cognitive dysfunction.  He stated the veteran was 
oriented to person, place, time, and situation and that the 
veteran was cooperative.  The veteran denied homicidal and 
suicidal ideation and auditory and visual hallucinations.  He 
also denied angry outbursts and extreme irritability.  The 
examiner concluded that the veteran's symptoms of post-
traumatic stress disorder were "very mild" and that the 
veteran's symptomatology was either unchanged or had improved 
since the 1996 VA examination.

The Board finds that the above-described symptoms are 
indicative of no more than a 30 percent evaluation.  In line 
with the 30 percent evaluation, the preponderance of the 
evidence reveals that the veteran has fitful sleep and dreams 
only once every two to three months about Vietnam.  The 
veteran functions satisfactorily.  In fact, he described 
himself as very socially active both with his church and with 
his family.  He has not reported memory loss or problems with 
forgetting names.  He also has not reported having panic 
attacks.  Although the veteran is no longer working, he 
reported to the VA examiner that it was the result of his 
having retired after 30 years with the post office.  The 
examiner concluded that the veteran's post-traumatic stress 
disorder symptoms were "very mild."  The Board finds that 
such symptoms establish that the veteran is no more than 
30 percent disabling.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411.

This determination is supported by the VA examiners's finding 
that the veteran's post-traumatic stress disorder symptoms 
are indicative of a GAF score of 62.  Although the GAF score 
does not fit neatly into the rating criteria, it is evidence, 
which the Court has noted the importance of in evaluating 
mental disorders.  See Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF score is defined as a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 1994).  A 
GAF score of 62 (which falls within the range of 61-70) is 
defined as "Some mild symptoms (e.g. depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household) but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  Mild 
symptoms are indicative of no more than a 30 percent 
evaluation.  See 38 C.F.R. § 4.132, Diagnostic Code 9411.

The Board must now consider whether an evaluation in excess 
of 30 percent is warranted and finds that it is not.  The 
evidence does not establish that the veteran has 
circumstantial, circumlocutory, or stereotyped speech.  In 
fact, the examiner stated that the veteran's speech was 
spontaneous and within normal limits and that there was no 
evidence of cognitive dysfunction.  Additionally, the 
examiner stated the veteran was oriented to person, place, 
time, and situation.  The veteran has not reported panic 
attacks.  No medical professional has stated that the veteran 
is unable to understand complex commands.  The veteran does 
not neglect his personal appearance.  The VA examiner stated 
the veteran's appearance was neat and clean, and he was 
described as cooperative.  The veteran denied homicidal or 
suicidal ideation.  There have been no clinical findings that 
the appellant has any obsessive ritualistic behavior and 
panic attacks.

The Board is aware that in the veteran's application for a 
total rating for compensation based upon individual 
unemployability, he claimed that the cause of his individual 
unemployability was the service-connected post-traumatic 
stress disorder.  He informed the VA examiner at the January 
1999 evaluation that he was no longer working; however, he 
stated he had retired after having worked there for 
approximately 30 years.  The examiner made specific findings 
that the veteran was clearly reporting that the cause of his 
retirement did not have to do with his post-traumatic stress 
disorder.  The veteran stated he had had disciplinary 
actions, which the Board notes may have been the result of 
his post-traumatic stress disorder symptoms.  Nevertheless, 
the veteran told the examiner that had it not been for his 
physical limitations, he would have stayed on with his job at 
the post office.  The Board finds that the veteran does not 
have total occupational or social impairment to warrant an 
increased evaluation for post-traumatic stress disorder.  The 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9411.  

The veteran is competent to report his symptoms.  To the 
extent that he asserts his post-traumatic stress disorder is 
worse than the current 30 percent evaluation contemplates, 
the medical findings do not support his assertion.  The Board 
attaches greater probative weight to the clinical findings of 
a skilled, unbiased professional than to the veteran's 
statements, even if sworn, in support of a claim for monetary 
benefits.  Taking the veteran's contentions into account and 
the medical findings, an evaluation in excess of 30 percent 
for post-traumatic stress disorder is not warranted.  To this 
extent, the preponderance of the evidence is against his 
claim and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.

2.  Hordeolum of the right eye

Under Diagnostic Code 6018, chronic conjunctivitis which is 
active with objective symptoms is rated as 10 percent 
disabling.  38 C.F.R. § 4.84a, Diagnostic Code 6018 (2001).  
If conjunctivitis is healed it should be rated on residuals.  
Id.  If there are no residuals a noncompensable rating is 
assigned.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation.  In the August 1998 treatment 
report, there were no findings of conjunctivitis shown.  When 
examined in January 1999, the examiner stated that the cornea 
and lens of the right eye were clear.  The retinae were 
within normal limits.  The examiner made a specific finding 
that conjunctivae were not read and that there was no 
evidence of conjunctivitis at that time.  Thus, there are no 
residuals of conjunctivitis, which warrants no more than a 
noncompensable evaluation.  See 38 C.F.R. § 4.84a Diagnostic 
Code 6018.

The Board must now consider whether an evaluation in excess 
of 0 percent is warranted and finds that it is not.  There is 
no evidence in the record that the veteran is having problems 
with the service-connected hordeolum of the right eye.  In 
fact, the Board notes that the reason the RO adjudicated the 
claim for an increased evaluation, it was based upon the 
veteran's claim for a total rating for compensation based 
upon individual unemployability.  The veteran attributed his 
individual unemployability to the service-connected post-
traumatic stress disorder only.  Regardless, the evidence 
establishes no basis to grant a compensable evaluation for an 
active disease of the eye.  The veteran was diagnosed with 
refractive error, but that is not part of the service-
connected hordeolum of the right eye.  Nevertheless, 
refractive error is not a disability for VA purposes.  See 38 
C.F.R. §§ 3.303(c), 4.9 (2001).

The veteran is competent to report his symptoms.  To the 
extent that he has implied that the hordeolum of the right 
eye is worse than the current noncompensable evaluation 
contemplates, the medical findings do not support his 
assertion.  The Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements, even if sworn, in support of a 
claim for monetary benefits.  Taking the veteran's 
contentions into account and the medical findings, a 
compensable evaluation for hordeolum of the right eye is not 
warranted.  To this extent, the preponderance of the evidence 
is against his claim and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.

B.  Individual unemployability

The veteran claims that he cannot work because of the 
service-connected post-traumatic stress disorder.  Total 
ratings for compensation purposes may be assigned where the 
combined schedular rating for the veteran's service- 
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341 (2001).  The provisions of 
38 C.F.R. § 4.16(a) (2001), establish, in pertinent part, 
that:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than the total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided that, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.

Service connection is in effect for post-traumatic stress 
disorder (30 percent) and hordeolum of the right eye 
(0 percent).  The combined schedular evaluation is 
30 percent.  Thus, the veteran does not meet the requirements 
set forth in 38 C.F.R. § 4.16(a) and he has no legal merit to 
the claim based upon schedular requirements.

As to consideration of an assignment of an extraschedular 
evaluation, the Board notes that the RO has expressly 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).

Specifically, there is no competent evidence the service-
connected disabilities, either separately or in conjunction 
with each other, result in unemployability.  As stated above, 
in the January 1999 psychiatric evaluation report, the 
examiner stated that he did not get the impression that 
mental distress played a role in his desire to retire from 
the post office and that the veteran stressed his physical 
problems as being the cause.  Post-traumatic stress disorder 
symptoms described as "very mild" do not establish a 
disability that results in unemployability.  Additionally, 
there has been no evidence that the veteran's hordeolum of 
the right eye has any effect on employability.  In sum, the 
veteran has a combined evaluation of 30 percent and the 
veteran does not otherwise establish that he is unemployable 
due to service-connected disabilities.



ORDER

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder is denied.

Entitlement to a compensable evaluation for a hordeolum of 
the right eye is denied.

Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

